DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 have been presented for examination based on the application filed on 12/04/2018.
Claims 1-20 are new and original. 
Claims 1-8, 11-17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Chang (U.S. Patent Number 8868389B2; hereinafter “Chang”) in view of Huang (R.H. Huang et al., "The Effect of Non-Return Nalve on Micro Injection Molding Machine", Advanced Materials Research, Vols. 753-755, pp. 1495-1498, 2013; hereinafter “Huang”) in further view of Yang (Vigor Yang et al., "Simulating the melting behavior and melt temperature inhomogeneity in the injection molding processes", Annual Technical Conference - ANTEC, Conference Proceedings. 1, pp. 515-518, 2004; hereinafter “Yang”) in further view of Rose (Andy Rose et al., "The effect of melt compressibility on the mold filling of thin-walled parts", Autodesk® Moldflow® Benelux user meeting 2017, 2017; hereinafter “Rose”).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Chang (U.S. Patent Number 8868389B2) in view of Huang (R.H. Huang et al., "The Effect of Non-Return Nalve on Micro Injection Molding Machine", Advanced Materials Research, Vols. 753-755, pp. 1495-1498, 2013) in further view of Yang (Vigor Yang et al., "Simulating .
Claims 10 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Chang (U.S. Patent Number 8868389B2) in view of Huang (R.H. Huang et al., "The Effect of Non-Return Nalve on Micro Injection Molding Machine", Advanced Materials Research, Vols. 753-755, pp. 1495-1498, 2013) in further view of Yang (Vigor Yang et al., "Simulating the melting behavior and melt temperature inhomogeneity in the injection molding processes", Annual Technical Conference - ANTEC, Conference Proceedings. 1, pp. 515-518, 2004) in further view of Rose (Andy Rose et al., "The effect of melt compressibility on the mold filling of thin-walled parts", Autodesk® Moldflow® Benelux user meeting 2017, 2017) in further view of Chang2 (U.S. Patent Number 10076862B1; hereinafter “Chang2”).
This action is made Non-Final.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgement of References Cited By Applicant
7.	The information disclosure statements (IDS) submitted on 12/04/2018, 06/19/2019, and 09/07/2021 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement has been considered by the examiner. 
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification. 
Examiner Notes
Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. The entire reference is considered to provide disclosure relating to the claimed invention. The claims & only the claims form the metes & bounds of the invention. Office personnel are to give the claims their broadest reasonable interpretation in light of the supporting disclosure. Unclaimed limitations appearing in the specification are not read into the claim. Prior art was referenced using terminology 
Claim Rejections - 35 USC § 103
 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8, 11-17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Chang (U.S. Patent Number 8868389B2; hereinafter “Chang”) in view of Huang (R.H. Huang et al., "The Effect of Non-Return Nalve on Micro Injection Molding Machine", Advanced Materials Research, Vols. 753-755, pp. 1495-1498, 2013; hereinafter “Huang”) in further view of Yang (Vigor Yang et al., "Simulating the melting behavior and melt temperature inhomogeneity in the injection molding processes", Annual Technical Conference - ANTEC, Conference Proceedings. 1, pp. 515-518, 2004; hereinafter “Yang”) in further view of Rose (Andy Rose et al., "The effect of melt compressibility on the mold filling of thin-walled parts", Autodesk® Moldflow® Benelux user meeting 2017, 2017; hereinafter “Rose”).
Regarding claim 1, Chang discloses:
A method for simulating an injection molding process, comprising: (Chang: Col. 1, lines 13 to 15, discloses a computer implemented simulation method for use in molding process.)
generating a mesh model of a structure; (Chang: Fig. 5 and Col. 6, lines 30 to 38, creation of a mesh 210 of a simulating domain 200 which includes nozzle plates 201 corresponding to the mold cavity 25, a tapered part 203 corresponding to the sprue 21, and two curved parts 205 corresponding to the runners 23 of the mold 20. Fig. 6 and lines 39 to 50 creation of the mesh 210 is a technique of modeling an object or fluid region to be analyzed within a set of elements 211, such as rectangular mesh, hexahedral mesh or tetrahedral mesh, in order to perform the subsequent numerical analysis.)
providing the ability to specify a material to be injected into the structure; (Chang: Col. 7, lines 17 to 22, various properties which can be used to characterize molding materials when performing simulation. The properties includes velocity vector, temperature, pressure, total stress tensor, density, viscosity, thermal conductivity, shear rate, etc.)
providing the ability to apply at least one of a velocity and a pressure profile of the screw tip; and (Chang: Fig. 4 and Col. 9, lines 22 to 25, discloses a step including specifying boundary condition of the mesh by taking into consideration of the at least one flow parameter of the molding material. Col. 5, lines 46 to 48, discloses that the computer is configured to acquire velocity and pressure data. Fig. 16 and Col. 10, lines 44-57, discloses an exemplary waveform of the Flow Velocity (Y axis) of the molding material with respect to the position of the screw (X axis). The Flow Velocity of the molding material is generated by taking into consideration the dynamic movement of the pusher (screw) in the tube (barrel).)
running a simulated operation of the combined mesh models of the injection unit and the structure. (Chang: Fig. 4, Col. 6 lines 5 to 23, and Col. 9 lines 25 to 29, discloses that a simulation is performed to simulate an injection molding process of the molding material 16 injected into the mold cavity 25 by the screw 15 by using the boundary conditions to generate a plurality of molding conditions.)
However, Chang does not appear to expressly disclose: generating a mesh model of an injection unit of an injection molding machine, including at least a screw tip of the injection unit; configuring parameters in different zones of at least the injection unit; combining the mesh models of the structure and the injection unit;
However, in the same field of endeavor, injection modeling, Huang teaches: generating a mesh model of an injection unit of an injection molding machine, including at least a screw tip of the injection unit; (Huang: Fig. 3 and the second paragraph on page 1496, generating a finite element mesh by the mesh superposition technique. The three-dimensional geometry model of screw head may refer to Fig. 2 of Reference 2, which includes a screw tip (left end of the screw head) connected to a non-return valve body.) 
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Chang (directed to simulation of injection molding process) and Huang (directed to simulation for non-return valve design based on thermal, pressure, and fatigue analysis) and arrived at simulation of injection molding which includes simulations of injection molding machine components. One of ordinary skill in the art would have been motivated to make such a combination because including simulation and analysis of the injection molding machine components can “eliminate imperfect molded parts” as taught in Huang (Huang: pg. 53, top left paragraph).
However, Chang in view of Huang does not appear to expressly disclose: configuring parameters in different zones of at least the injection unit;  combining the mesh models of the structure and the injection unit;.
However, in the same field of endeavor, injection modeling, Yang teaches: configuring parameters in different zones of at least the injection unit; (Yang: Col. 2, section Simulation Method and Procedures-I. Screw Process and Fig. 1, discloses the barrel is divided into three sections. The temperatures of the barrel are controlled from 210°C to 230°C, where each section of barrel has a constant temperature. In addition, it is assumed that there are three sections for the screw as well.) 
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Chang (directed to simulation of injection molding process) and Huang (directed to simulation for non-return valve design based on thermal, pressure, and fatigue analysis) and Yang (directed to simulating thermal aspects of injection molding) and arrived at simulation of injection molding which includes simulations of injection molding machine components that includes thermal simulation. One of ordinary skill in the art would have been motivated to make such a combination because including simulation and analysis of the injection molding machine components can “better predict the melting temperature, the simulation of the injection screw in the injection molding system has been added. This paper shows how the ability to simulate the melting behavior will provide improved simulation accuracy to the entire injection molding process and a better prediction of product quality.” as taught in Yang (Yang: Abstract).
However, Chang in view of Huang in further view of Yang does not appear to expressly disclose: combining the mesh models of the structure and the injection unit;
However, in the same field of endeavor, injection modeling, Rose teaches: combining the mesh models of the structure and the injection unit; (Rose: demonstrates barrel effect in an injector and how the melt compressibility in a barrel structure could affect the accuracy of the simulation result. For example: 1. Page 10 of Reference 3 shows a flow rate equilibrium Qscrew=Qfill when melt is incompressible. Qscrew is associated with the screw velocity of the injection unit. 2. Page 11 and Page 12 show the discrepancies between expected result and the measured result when the melt compressibility is not taken into account. 3. Page 13 to Page 15 shows the pressure changes in start of filing, during of filling, and end of filling phases of the injection unit. 4. Page 17 to Page 19 show the modification of original flow rate equilibrium Qscrew=Qfill by taking into account the melt compressibility in a barrel structure of the injection unit. 5. Page 21 shows good agreement between experiment and model using the modification addressed in Page 17 to Page 19. 6. Page 28 concludes that a simulation that calculates and uses the barrel effect will produce more accurate results. The third line from the bottom of Page 28 states that the compressibility calculation does take into account the user specified shot size and machine screw diameter if any other ram speed profile setting was used. The second line from the bottom of Page 28 states that if the shot size and the machine screw diameter were not specified, then an automatic stroke volume of 120% is used. This value considered sufficient to fill the part and takes the barrel effect into account.)
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Chang (directed to simulation of injection molding process) and Huang (directed to simulation for non-return valve design based on thermal, pressure, and fatigue analysis) and Yang (directed to simulating thermal aspects of injection molding) and Rose (directed to temperature and pressure modeling in injection molding) and arrived at simulation of injection molding which includes simulations of injection molding machine components that includes thermal and pressure simulation. One of ordinary skill in the art would have been motivated to make such a combination because including simulation and analysis of the injection molding machine components which includes temperature and pressure can “capture the true compressibility of the material especially where there is a high pressure increase in a very short time period.” as taught in Rose (Rose: pg. 31).
Regarding claim 2, Chang in view of Huang in further view of Yang in further view of Rose discloses all of the features with respect to claim 1 as outlined above and further Chang in view of Huang in further view of Yang in further view of Rose disclose:
wherein the structure is a mold cavity defined by a mold of an injection molding system. (Chang: Fig. 2 and Col. 5, lines 31 to 32 and lines 38 to 41, discloses the mold 20 includes the mold cavity 25, and the molding material 16 such as thermoplastic resins is fed into the mold cavity 25 of the mold 20 through a nozzle 14 between the mold 20 and the injection molding machine 10.)
Regarding claim 3, Chang in view of Huang in further view of Yang in further view of Rose discloses all of the features with respect to claim 1 as outlined above and further Chang in view of Huang in further view of Yang in further view of Rose disclose:
wherein the structure is an air cavity. (Chang: Fig. 2, prior to the injection of the molding material 16 to the mold 20, the runner 23 and the mold cavity 25 constitute an air cavity.)
Regarding claim 11, Chang in view of Huang in further view of Yang in further view of Rose discloses all of the features with respect to claims 3 and 1 as outlined above and further Chang in view of Huang in further view of Yang in further view of Rose disclose:
further comprising using a pressure predicted as an air shot pressure for the injection molding machine. (Chang: col. 2, lns. 53-62, “In addition, the filling rate of the molding material (the amount of the molding material transferred into the mold cavity by the pusher in the tube) also depends on the volume variation of the molding material with respect to the temperature and pressure. In some embodiments, the volume variation for calculating the at least one flow parameter of the molding material is a compressibility of the molding material with respect to the pressure, a shrinkage of the molding material with respect to the temperature, or the combination thereof.”; col. 5, lns. 42-48, “The injection molding machine 10 is equipped with sensors for sensing the velocity of the screw 15, the pressure of the barrel 11 in the filling stage (filling pressure) and the temperature of the barrel 11 in the filling stage (filling temperature); and, the computer 100 is configured to acquire the velocity and pressure data from the controller 17 through the association there between.”;  col. 11, lns. 8-18; “FIG. 18 shows a measured waveform and an exemplary waveform of the injection pressure of the molding material 16 with respect to the position of the screw 15 in accordance with various embodiments of the present disclosure. As clearly shown in FIG. 18, the exemplary waveform [prediction calculation] substantially fits the measured waveform of the injection pressure of the molding material 16 with respect to the position of the screw 15; therefore, the exemplary waveform is more suitable for use in the CAE software in order to simulate the molding phenomena of the molding material 16 injected into the mold cavity 25 from the tube (barrel) 11.”)
Regarding claim 4, Chang in view of Huang in further view of Yang in further view of Rose discloses all of the features with respect to claim 1 as outlined above and further Chang in view of Huang in further view of Yang in further view of Rose disclose:
wherein the mesh model of the injection unit includes at least a screw tip and diameter, an end cap, and a nozzle of the injection unit. (Chang: Fig. 2 and Col. 5, lines 33 to 41, discloses the injection molding machine 10 includes a screw 15 (with a tip at an end) in the tube 11 (with a narrowing end), and the thermoplastic resins may be fed to the mold 20 through a nozzle 14 therebetween.) Alternatively (Huang: Fig. 3 and the second  paragraph on page 1496, discloses generating a finite element mesh by the mesh superposition technique, such mesh includes the screw tip (left end of the screw in green color) and diameter (diameter of the screw in green color), an end cap (left facet), and a nozzle (left end) of the injection unit.)
Regarding claim 5, Chang in view of Huang in further view of Yang in further view of Rose discloses all of the features with respect to claim 1 as outlined above and further Chang in view of Huang in further view of Yang in further view of Rose disclose:
wherein the parameters include at least a melt temperature at which the material is to be heated in each zone, and an ambient temperature. (Yang: Col. 2, section Simulation Method and Procedures- I. Screw Process and Fig. 1, discloses the barrel is divided into three sections with each section having a constant temperature.)
Regarding claim 6, Chang in view of Huang in further view of Yang in further view of Rose discloses all of the features with respect to claim 1 as outlined above and further Chang in view of Huang in further view of Yang in further view of Rose disclose:
further comprising outputting a curve of stroke position versus time as a machine process template. (Chang: Fig. 8 and Col. 7 lines 43-52, discloses the screw position during the injection time may be recorded and outputted as a curve chart.)
Regarding claim 7, Chang in view of Huang in further view of Yang in further view of Rose discloses all of the features with respect to claim 1 as outlined above and further Chang in view of Huang in further view of Yang in further view of Rose disclose:
further comprising outputting at least one of a predicted plastics injection pressure curve, (Chang: Fig. 17, and Col. 10 line 61 to Col. 11 line 7, discloses the exemplary waveform of the injection pressure of the molding material may be generated by the equations and outputted accompany the measured waveform.) a predicted cavity pressure history curve, (Chang: Fig. 6 and Col. 8 line 62 to Col. 9 line 1, discloses a simulated domain 70 corresponding to a genuine domain 60, wherein the genuine domain 60 is an example of the space part of the metal mold 20.) (Chang2: Fig. 9 and Col. 9 lines 26 to 30 and lines 37 to 43, provides a plurality of state waveforms at different sensing sites of the molding resin 16 in the simulated domain 70, wherein not only the profile of molding resin, but also both of the in-mold pressure and the in-mold temperature in an virtual molding process are available for generating state waveforms.) and a mold temperature history curve. (CTHuang: Fig. 13 and the third paragraph in page 4, discloses the simulation and experimental results acquired from a sensor S 1 set in a mold for outputting a temperature history curve.)
Examiner notes that “at least one of” is rejected formally using Chang for the “predicted plastics injection pressure curve.” However for the sake of compact prosecution, as a courtesy, Examiner provided the additional mappings for Chang2 and CTHuang for the additional optional claim elements.
Regarding claim 8, Chang in view of Huang in further view of Yang in further view of Rose discloses all of the features with respect to claims 1 and 7 as outlined above and further Chang in view of Huang in further view of Yang in further view of Rose disclose:
further comprising saving the predicted plastics injection pressure curve as a machine process template. (Chang: Col. 10 line 61 to Col. 11 line 7, discloses the exemplary waveform of the injection pressure of the molding material may be generated. Fig. 3, and Col. 5 line 60 to Col. 6 line 4, discloses the injection molding system may include a computer process or configured to execute operations for performing a computer implemented injection molding simulation method, and the calculated result may be saved in a RAM.)
Regarding claim 12, Chang in view of Huang in further view of Yang in further view of Rose discloses all of the features with respect to claim 1 as outlined above and further Chang in view of Huang in further view of Yang in further view of Rose disclose:
further comprising displaying prediction results on a display of the computing device of the simulated operation as a static display or a dynamic display. (Chang: Fig. 3, and Col. 5 line 60 to Col. 6 line 4, discloses the computer 100 may include a display 103. Also, referring to Col. lines 28 to 30, the computer is configured to execute a CAE simulation software, thus the simulation result should be displayed.)
Regarding claim 13 Chang discloses:
A system comprising: 
an injection molding machine including an injection unit having at least a screw; at least one computing device configured to: (Chang: Fig. 2, shows the screw tip (i.e., the right edge of the screw 15) being integrated with the screw 15.) Regarding claim 13, incorporating the rejections of claim 1, claim 13 is rejected as discussed above for substantially similar rationale.
Regarding claim 14, incorporating the rejections of claims 2 and 13, claim 14 is rejected as discussed above for substantially similar rationale.
Regarding claim 15, incorporating the rejections of claims 4 and 13, claim 15 is rejected as discussed above for substantially similar rationale.
Regarding claim 16, incorporating the rejections of claims 3 and 13, claim 16 is rejected as discussed above for substantially similar rationale.
Regarding claim 17, incorporating the rejections of claims 5 and 13, claim 17 is rejected as discussed above for substantially similar rationale.
Regarding claim 19 Chang discloses:
A non-transitory computer readable medium tangibly embodying computer-executable instructions that when executed by a processor cause the processor to perform operations comprising: (Chang: Fig. 3 and Col. 5 lines 49 to 52, discloses the injection molding system may include a computer processor configured to execute operations for performing a computer-implemented injection molding simulation method.) Regarding claim 19, incorporating the rejections of claim 1, claim 19 is rejected as discussed above for substantially similar rationale.
Regarding claim 20, incorporating the rejections of claims 1-3 and 19, claim 20 is rejected as discussed above for substantially similar rationale.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Chang (U.S. Patent Number 8868389B2) in view of Huang (R.H. Huang et al., "The Effect of Non-Return Nalve on Micro Injection Molding Machine", Advanced Materials Research, Vols. 753-755, pp. 1495-1498, 2013) in further view of Yang (Vigor Yang et al., "Simulating the melting behavior and melt temperature inhomogeneity in the injection molding processes", Annual Technical Conference - ANTEC, Conference Proceedings. 1, pp. 515-518, 2004) in further view of Rose (Andy Rose et al., "The effect of melt compressibility on the mold filling of thin-walled parts", Autodesk® Moldflow® Benelux user meeting 2017, 2017) in further view of Guerrier (Patrick Guerrier et al., "Flow visualization and simulation of the filling process during injection molding", CIRP Journal of Manufacturing Science and Technology, Vol. 16, pp. 12-20, 2017; hereinafter “Guerrier”).
Regarding claim 9, Chang in view of Huang in further view of Yang in further view of Rose discloses all of the features with respect to claims 1 and 7 as outlined above, however Chang in view of Huang in further view of Yang in further view of Rose does not appear to expressly disclose: further comprising outputting the predicted cavity pressure history curve as a mold process matching template.
However, in the same field of endeavor, injection modeling, Guerrier teaches: further comprising outputting the predicted cavity pressure history curve as a mold process matching template. (Guerrier: Fig. 10, pages 7-8, and the second paragraph in the right Col. in page 2, provides both of the experimental pressure history curve and simulated pressures curve (i.e., for ABS and PC MVR 6) obtained with the best simulation setting regarding the sensors equipped in the mold, wherein one of the sensors is in the cavity.)
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Chang (directed to simulation of injection molding process) and Huang (directed to simulation for non-return valve design based on thermal, pressure, and fatigue analysis) and Yang (directed to simulating thermal aspects of injection molding) and Rose (directed to temperature and pressure modeling in injection molding) and Guerrier (directed to flow visualization and simulation during injection molding) and arrived at simulation of injection molding which includes simulations of injection molding machine components that includes thermal and pressure simulation during the process of injection molding. One of ordinary skill in the art would have been motivated to make such a combination because including simulation and analysis of the injection molding machine components which includes temperature and pressure can “Simulations were performed using the actual machine data as input, including the injection screw acceleration. Furthermore, the nozzle and barrel geometries were included as a hot runner to capture the effect of compressibility of the material in front of the screw. These two had significant effects on the filling times and injection pressure calculated by  the simulations.” as taught in Guerrier (Guerrier: Abstract).
Claims 10 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Chang (U.S. Patent Number 8868389B2) in view of Huang (R.H. Huang et al., "The Effect of Non-Return Nalve on Micro Injection Molding Machine", Advanced Materials Research, Vols. 753-755, pp. 1495-1498, 2013) in further view of Yang (Vigor Yang et al., "Simulating the melting behavior and melt temperature inhomogeneity in the injection molding processes", Annual Technical Conference - ANTEC, Conference Proceedings. 1, pp. 515-518, 2004) in further view of Rose (Andy Rose et al., "The effect of melt compressibility on the mold filling of thin-walled parts", Autodesk® Moldflow® Benelux user meeting 2017, 2017) in further view of Chang2 (U.S. Patent Number 10076862B1; hereinafter “Chang2”).
Regarding claim 10, Chang in view of Huang in further view of Yang in further view of Rose discloses all of the features with respect to claims 1 and 7 as outlined above, however Chang in view of Huang in further view of Yang in further view of Rose does not appear to expressly disclose: further comprising outputting the mold temperature history curve as a mold process matching template.
However, in the same field of endeavor, injection modeling, Chang2 teaches: further comprising outputting the mold temperature history curve as a mold process matching template. (Chang2: Fig. 6 and Col. 8 line 62 to Col. 9 line 1, discloses a simulated domain 70 corresponding to a genuine domain 60, wherein the genuine domain 60 is an example of the space part of the metal mold 20. Next, referring to Fig. 9 and Col. 9 lines 26 to 30 and lines 37 to 43, provides a plurality of state waveforms at different sensing sites of the molding resin 16 in the simulated domain 70, wherein not only the profile of molding resin, but also both of the in-mold pressure and the in-mold temperature in an virtual molding process are available for generating state waveforms.)
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Chang (directed to simulation of injection molding process) and Huang (directed to simulation for non-return valve design based on thermal, pressure, and fatigue analysis) and Yang (directed to simulating thermal aspects of injection molding) and Rose (directed to temperature and pressure modeling in injection molding) and Chang2 (directed to an injection molding system) and arrived at simulation of injection molding which includes simulations of injection molding machine components that includes thermal and pressure simulation during the process of injection molding. One of ordinary skill in the art would have been motivated to make such a combination because including simulation and analysis of the injection molding machine components which includes temperature and pressure can “a virtual molding process, i.e., computer-implemented simulation, using CAE (Computer-Assisted Engineering), is performed for the injection molding, and the molding conditions are then set based on the virtual molding. In virtual molding using CAE, phenomena will occur in a mold cavity within a short period of time. That is, the effects of resin temperature, pressure, shear rate, etc. on molded products can be simulated using CAE. Therefore, if the molding phenomena occurring within a mold cavity can be known accurately, using CAE may enable optimization of molding conditions and a stable molding of non-defective products.” as taught in Chang2 (Chang2: col. 1, lns. 43-54).
Regarding claim 18 Chang in view of Huang in further view of Yang in further view of Rose disclose: 
wherein the computing device is configured to output at least one of: 
a curve of stroke position versus time as a machine process template; 
a predicted plastics injection pressure curve as a machine process template; 
a predicted cavity pressure history curve as a machine process template; 
a mold temperature history curve as a machine process template; 
a plastics temperature curve as a machine process template; and (Chang2: Fig. 9 the temperature change of the molding resin 16 in different sensing sites during the packing phase and the filling phase are outputted as curves.)
a nozzle pressure curve as a machine process template. (Chang: Fig. 17 and Fig. 18, Col. 10, Lines 61 to 67, Col. 11, Lines 1 to 7, provides a measured waveform and an exemplary waveform of the injection pressure of the molding material with respect to the injection time and position of the screw, respectively. The waveforms of injection pressure disclose the nozzle pressure curve of Claim 18.)
Regarding the remaining claim limitations of claim 18, incorporating the rejections of claims 6-7, claim 18 is rejected as discussed above for substantially similar rationale.
Examiner notes that “at least one of” is rejected formally using Chang for the “a nozzle pressure pressure curve.” and incorporating the rejections of claims 6-7. However for the sake of compact prosecution, as a courtesy, Examiner provided the additional mapping for Chang2 for the additional optional claim elements.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN C MIKOWSKI whose telephone number is (571)272-8525.  The examiner can normally be reached on generally Monday through Thursday 9 am to 5 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on (571) 272-3676.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JUSTIN C MIKOWSKI/Primary Examiner, Art Unit 2148